Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner for this Application has changed.  Please direct all future correspondence to Examiner Maria Leavitt, AU 1633.  Additional contact information can be found at the end of this paper.
This Action is in response to the papers filed on July 13, 2021. Claims 1-6, 13, 15, 16 and  17-27 are currently pending. Claims 1 and 17 have been amended, claims 7-9, 11, 12  and 14 have been canceled, and claims 22-27 have been newly added by Applicant’s amendment filed on 7/13/2021. Claims 1-6, 13, 15, 16, 19-21 have been withdrawn from consideration pursuant to the Restriction Requirement by Applicant’s amendment filed on 7/13/2021.
According to the restriction requirement filed on May 12, 2021, claims 17-18 were restricted to Group VI. The invention of Group VI is directed to a method for generating a transgenic non-human animal, original claims 17-18.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.03(a)). 
The requirement for restriction between Groups I-VII is maintained for reasons of record and the foregoing commentary, and hereby made FINAL.
Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2018/043096, filed July 20, 2018, which claims priority to EPO Application No. 10359660.7, filed December 18, 2003. Filing of a certified English translated copy of the EPO Application No. 10359660.7, filed January 15, 2020 is acknowledged. 
Thus, the earliest possible priority for the instant application is July 21, 2017.
                                                Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 4/16/2021, 4/15/2021 and 1/15/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 75 individual references, representing thousands of pages of publications and other
documents. Accordingly, the information disclosure statements have been considered by the
examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Claim objection
Claim 17 is objected to because of the following informalities: abbreviations such as VH should be spelled out at the first encounter in the claims. Appropriate correction is required
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 is indefinite in its recitation of “comprising an antigen bidding domain consisting of a VH domain and the immunoglobulin domains CL and CH1.”   The practitioner in the art would readily understand that “In their most elemental form, antibodies are composed of two identical heavy (H) chains that are each paired with an identical light (L) chain. The N-termini of both H and L chains consist of a variable domain (VH and VL, respectively) that together provide the paired H-L chains with a unique antigen -binding specificity “ (paragraph [0003] of the published application). Because claim 27 further limits the C-terminus of the  VH-L1-CL-L2-CH1, to the hinge and at least CH2-CH3, it is unclear whether the binding domain is the  VH, VH-L1-CL-L2-CH1, wherein CL is paired with CH1 or all VH-L1-CL-L2-CH1-hinge-CH2-CH3. As such the metes and bounds of the claim are unclear.
Claim 1 is also indefinite in its recitation of “the first CH1 exon”. There is not proper antecedent bases in the claim for the recitation of “the first exon CH1”. All genes encoding human immunoglobulin IgG, IgA, IgM, IgE  and IgD have a similar arrangement of three constant domains and a hinge region, e.g, VH-CH1-Hinge-CH2-Ch3 (Burton et al., Volume 17, 1987, Pages 1-50 Chapter 1 Structure and function of antibodies;  page 28; Figure 10) . Hence it is unclear whether the recitation of  the first exon CH1 refers just to the gene encoding IgM or the genes encoding other isotypes. 
Claim 24 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only L1, or all of the linkers, or, “or” would imply that the linker types are in the alternative.  Appropriate correction is required.  
Claims 25 and 26 recite the term “and/or” in lines 3 and 2, repectively.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only glycine, or all of glycine and serine, or, “or” would imply that the amino acid types are in the alternative.  Appropriate correction is required.  
Claims 22, 23, 27are also included in the rejection as they directly or indirectly depend on claim 17.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 17, 18 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
	The claims are directed to a method of generating a transgenic non-human animal comprising: (a)  providing a genus of non-human animal cells, (b) providing  one or more vectors comprising exons encoding a single chain VH antibody (scVHAb) comprising and antigen binding domain consisting of a VH domain, a CL and CH1, in the order  from N-terminus C terminus VH-L1-Cl-L2-CH1, wherein L1 is optional, and wherein CL is paired with CH1, (c) introducing said vectors into the genus of non-human animal cells, (d) incorporating said exons into the genome of the non-human animal at the endogenous immunoglobulin (Ig) heavy chain locus, 5’ of the first CH1 exon in said endogenous Ig heavy chain locus, and (e)  utilizing said transgenic cell to generate the transgenic non-human animal comprising said cell.
Claim 22 further limits the CL to a Ck or Clamda (Cl), claim 23 further limits claim Cl to Cl1, Cl2 or Cl3. Claims 24 limits the length of the peptidic linker of claim 27, which is optional, to 3-40 amino acids, and L2 to 25-50 amino acids. Claims 25 and 26 further limit the linker l1 and l2 of claim 24, respectively. Claim 27 further limits the structure of the  scVHAb at the C-terminus to a hinge-CH2-CH3 domains. 
The claims as written read broadly on generating any nonhuman animal comprising an immunoglobulin heavy chain locus by the claimed genus of cells, wherein the nonhuman animal comprises integrated at a site that is 3’ to the first endogenous CH1 exon of the heavy locus one or more vectors encoding the a single chain antibody comprising the structure VH-L1-Cl-L2-CH1, wherein L1 is optional, and wherein CL is paired with CH1. The claims are also directed to the generation of any nonhuman animal comprising  heavy chain-only antibodies able to support B-cell development. Moreover, the claims further do not recite any functional phenotype of the nonhuman animal for an artisan to make and use the invention. 
Prior to the generation of the transgenic mice comprising scVHAb or HCAb , the specification discloses the generation of several HCAb expression vectors for expression and secretion after transfection of HEK 293T cells, wherein HCAb containing Ck is expressed on the surface of transfected cells. FIG. 4 depicts the expression vectors used in the first round of experiments and FIG. 5 depicts analysis of cell surface expression of proteins of interest by flow 
    PNG
    media_image1.png
    172
    180
    media_image1.png
    Greyscale
cytometry.  The effect of altering the CL(Cλ1 and Cλ2)  domain in the HCAb was also tested using the constructs depicted in FIG. 7A. A schematic of the fusion gene encoding construct 3 (VH-L1- Cλ -L2-CH1-H-CH2-CH3) is shown in FIG. 7B. HEK 293T cells were also transfected with the secretory form of the constructs depicted in FIG. 7 to test for HCAb secretion (paragraphs [0321]-[0323]. The targeting vector used for incorporation into the genome of mouse embryonic cell is illustrated in Figure 13. The segments labeled A. and B. and connected by a dashed line in this figure are contiguous in the targeting vector (paragraph [0325] of the published application). The vector comprise flanking sequences the short homology arm (SHA) and the long homology arm (LHA) for homologous recombination into the genome of the target mouse embryonic cell. The Specification states that the Linker 1-containing cassette, L1-CL-L2-CH1-H-CH2-CH3_S-TM, can be introduced in an identical fashion (paragraph [0325]), wherein “ES cell clones carrying the properly targeted CL-L2-CH1-H-CH2-CH3_S-TM gene cassette in the mouse heavy chain 
    PNG
    media_image2.png
    510
    718
    media_image2.png
    Greyscale
locus are microinjected into mouse blastocysts from strain DBA/2 to create partially ES cell-derived chimeric mice according to standard procedures. Male chimeric mice with the highest levels of ES cell-derived contribution to their coats are selected for mating to female mice. The female mice of choice here are of C57B1/6NTac strain, which carry a transgene encoding the Flp recombinase in their germ line. Offspring from these matings are analyzed for the presence of the CL-L2-CH1-H-CH2-CH3_S-TM gene cassette and for loss of the FRT-flanked puromycin resistance gene. (FIG. 13F, G. Note that the segments labeled F. and G. and connected by a dashed line in the figure are contiguous in the Igh locus in in vivo.) Correctly targeted mice are used to establish a colony of mice.” (paragraph [0328]). Similar to the introduction of the CL-L2-CH1-H-CH2-CH3_S-TM gene cassette into the endogenous mouse Igh Locus upstream of Ighm for the production of scVHAbs, example 4 discloses the introduction of the CL-L2-CH1_S-TM gene cassette. Example 5 discloses the introduction of the mouse CL-L2-CH1-H-CH2-CH3_S-TM Gene Cassette via Recombinase Mediated Cassette Exchange (RMCE) in mouse ES cells (FIG. 15B) (paragraph [0337]) and example 6 the discloses the introduction of the Mouse CL-L2-CH1_S-TM Gene Cassette into the Endogenous Mouse Igh Locus Upstream of Ighm for the Production of scVHAbs  via Recombinase Mediated Cassette Exchange (RMCE) in mouse ES cells (FIG. 15B) (paragraph [0338]). Correctly targeted mice are used to establish a colony of mice. The Specification contemplates transfection of any host cell with the claimed cassette to generate a non-human transgenic animal (paragraphs  [0102][0114][0121]). However, specification fails to disclose any single species of transgenic non-human animal comprising an IgH chain locus or extra chromosomally integrated mouse CL-L2-CH1-H-CH2-CH3_S-TM Gene Cassette, integrated 5’ of the first CH1,  showing any phenotype to make and use the invention. The state of the art that pertains how to prepare targeting vector and how to produce transgenic mouse using large targeting vector or somatic genome engineering  was well known in the art, however, the resulting phenotype of the transgenic nonhuman animal, such as transgenic mouse, was unpredictable before the effective filing date of the claimed invention.
The claims broadly embrace making any transgenic non-human animal species by using any cell via genetic modification of a genus of cells  (paragraphs  [0102][0114][0121],  whereby the biological and taxonomic art recognizes as many as 1,000,000 species of animals (waynesword.palomar.edu/trfeb98.htm), whereby the art recognizes that invertebrate animals comprise as much as 97% of all known animal species on the planet, including sponges, worms, squid, and insects. Even within vertebrates, about 69,963 species have been described (Vertebrate - Wikipedia Page 1; pp. 1-12, last visited 9/10/2021). The breadth of  non-human animal include, for example, non-human primates, monkeys, apes, orangutans, cats, dogs, rabbits, horses, bulls, deer, bison, livestock (e.g., bovine species such as cows, steer, and so forth; ovine species such as sheep, goats, and so forth; and porcine species such as pigs and boars). Birds include, for example, chickens, turkeys, ostrich, geese, ducks, and so forth. Thus the claims broadly embrace cells from an extremely large genus of animal species, including, for example, any of mouse, rat, rabbit or chicken species and includes such IgH chain locus of the same species. 
In this regard, the art teaches that creating genetically modified animals from any species of animal using ES cells is unpredictable in a variety of animal (particularly non-human mammal) species, except for mice. It is further noted that the specification prophetically contemplates insertion of the targeted CL-L2-CH1-H-CH2-CH3_S-TM gene cassette and CL-L2-CH1_S-TM gene cassette by recombinase-mediated cassette exchange (RMCE) for the production of scVHAb or HCAb (example 5 and 6 ) using  an embryonic stem cell into which a targeting sequences are inserted upstream the first mouse CH1 exon and said ES cells are microinjected into mouse blastocysts from strain DBA/2 to create partially ES cell-derived chimeric mice according to standard procedures ([0094][0307]). However, the specification fails to provide any guidance as to other species of embryonic stem cells capable of contributing to the germline of an animal other than mouse.  Before the time of filing, the skilled artisan did not consider the generation of knock-out or knock-in non-human animals other than the mouse or rat as routine or predictable. As noted above, the specification only provides specific guidance for using mouse embryonic stem cells to generate a transgenic mouse. The specification provides no additional guidance for making any species of nonhuman animals. At the time of filing, the technology to produce animals with a gene-targeted knockout was considered limited to transgenic mice because the technology uses homologous recombination in embryonic stem (ES) cells. As the art teaches below, there is significant unpredictability in isolating, characterizing and using ES cells isolated from non-mouse species, and that pluripotency has not been validated or verified in any species of animal other than the mouse.
Regarding ES cells, the art teaches that while mouse ES cells have been established, no validated porcine ES cells are available (Brevini et al., 2010, Theriogenology, Vol. 74, pgs. 544-550, see Abstract). Brevini continues to teach that conflicting data regarding the expression of pluripotency markers in porcine ESCs further complicates the understanding and establishment of a porcine ESC cell line (pg. 548 col. 2 para. 4). Brevini concludes by teaching that “Many factors, some of which are briefly discussed in the present manuscript, make the establishment of ESC lines in the pig, and in animal species other than mouse and human, a very slow process.” (pg. 548 col. 2 paragraph. 5 lines 1-4). Brevini continues to teach that “Compared with the large number of studies exploring the appropriate culture conditions for mouse and human ESCs, there is a minimal amount of data available for domestic species ESC. That limited information is mainly based on mouse ESC culture systems. As a result, such conditions did not appear to be effective for maintaining stable undifferentiated ESC lines in domestic animals. We are convinced that a major goal at present is to develop better culture formulations in order to obtain homogenous pluripotent outgrowths from pig embryos and identify the best in vitro environment that would facilitate derivation of stable pESC culture” (pg. 546 col. 1 parag. 2 bridge col. 2 parag. 1). Regarding equine ES cells, Paris et al. (2010, Theriogenology, Vol. 74, pgs. 516-524) teach that a golden rule in the characterization of ESCs is that their behavior should recapitulate what occurs naturally in vivo and that markers for pluripotency in ESCs should only be expressed in cells destined to form the embryonic ICM (pg. 519 col. 2 parag. 2 lines 1-5). Paris continues to teach that SSEA1, SSEA3, and SSEA4 are all cell surface antigens associated with pluripotent stem cells, but their precise functions in the maintenance of pluripotency is not known, thus, none of these markers can be used in isolation as a cross-species definitive indicator of pluripotency because there are considerable between-species differences in their expression in both ESCs and embryos (pg. 519 col. 2 parag. 2 lines 5-10). Paris concludes by teachings that while several lines of stem cells have been isolated from the horse, the absence of any data verifying in vivo pluripotency of the cells means that the cells cannot yet be definitively classified as ESCs (pg. 519 col. 1 parag. 2 lines 7-10). Munoz et al. teaches that as of 2009, despite extensive investigation, ES cells lines from animals other than mouse and human had yet to be established due to difficulties in the isolation and maintenance of ESC lines from other species (Munoz et al. (2009) Stem Cell Rev. and Rep., Vol. 5, 6-9, pages 6 and 9). Ezashi et al.,  (Annu. Rev. Anim. Biosci. 2016. 4:223–53) reviewed the state of the art and states “papers reporting ESC derivation from swine, cow, and dog significantly outnumber those for sheep, goat, and cat (Figure 2, orange bars), but authentic ESC homologous to those described for rodent have not been established conclusively in any of these species (see page 227, para.1). Ezashi et al continue to teach that “the persistent failure in generating ESC from these same species may stem from a shared problem, namely, instability of the gene networks necessary to maintain pluripotency under the culture conditions employed” (see page 231, para. 1). Hong et al. (Stem Cells and Development, 2012, Vol. 21(9), pgs. 1571-1586) teaches that there is unpredictability even among ES cells from different strains of rat (see abstract). Specifically, Hong teaches that while ES cells from either F344 or dark agouti rats could contribute to generate a chimera, only ES cells from dark agouti (DA) were determined to be germline competent (see Abstract and pg. 1584 col. 2 parag. 2). Further Hong teaches that "In other laboratories, F344 ESCs have not produced chimeric rats after an injection into DA or SD blastocysts [references therein].   Further, Tong et al. (2010, Nature, Vol. 467(7312), pgs. 211-213) teaches: "Failure of mouse ES cells to contribute to the germline is often caused by chromosomal abnormalities in ES cells. This is also likely to be true for rat ES cells. In the instant case, Tong et al or any other prior art do not provide information about the PCR primer sequences by which a rat or any other nonhuman animal genomic library can be screened for the plasmids or expression cassette(s) comprising the nucleotide sequences encoding the antibody relevant sequences. One of skill in the art would require more information and undue experimentation to identify suitable targeted ES cell clones, to make and use the invention in rat ES cells, without reasonable expectation of success. The disclosure of the specification is prophetic and provides no actual nonhuman animal comprising the VH-L1-Cl-L2-CH1 expression cassette wherein L1 is optional. It is unclear performing ES cell clones through multiple rounds of manipulation would results in maintaining the germ line potential of the rat or other nonhuman ES cell line (Liu et al Developmental Dynamics, 1997, 209, 85-91). No such data is presented to show that a transgenic nonhuman whose genome comprises the replacement of endogenous sequences by recombinase-mediated cassette exchange (RMCE) 5’ of the endogenous CH1 as broadly claimed. The evidence in prior art clearly establishes the fact that use of nonhuman animal ES cells other than making transgenic mouse was still evolving and unpredictable before the effective filing date of the claimed invention.
The claim invention encompasses any species of animal to be made transgenic random integration 5’ of the endogenous CH1 or via modification of ES cells 5’ of the endogenous CH1. In this regard, the art teaches that pro-nuclear injection and creating transgenic animals from any species of animal is unpredictable in a variety of animal (particularly non-human mammal) species. For example, Ivics et al. (2014, Nature Protocols, Vol. 9(4), pgs. 810-827) teach that in pigs, pronuclear injection is “an inefficient and expensive process, hampered by poor predictability of levels and patterns of transgene expres-sion” (pg. 810 col. 1 parag. 1 lines 13-15). The art continues to teach that pronuclear injection in large mammals such as horses and cattle, pronuclear injection is “plagued with problems associated with low efficiency, silencing, poor regulation of gene expression, and variability associated with random integration.” (West et al., 2016, J. Equine Vet. Sci., Vol. 41, pgs. 1-12, see Abstract lines 5-6).The art continues to teach that pronuclear injection is unpredictable. Specifically, Meng et al. (2015, J. Animal Sci. and Biotech, pgs. 1-7) teach “Gene transfer by pronuclear microinjection has a low success rate for generating transgenic livestock with 100% germline transmission [4, 5]. It has been reported that transgene expression in bovine and porcine embryos is only approximately 3% and 20%, respectively, with the majority of embryos being mosaics [6, 7]. Overall, only about 1% of livestock embryos from pronuclear injection develop into transgenic founders, posing a major obstacle in transgenic animal production” (pg. 1 col. 1 last line bridge col. 2 lines 1-9). In view of foregoing, it is apparent that the art teaches that the transgenic modification of ES cells or by random integration  in nonhuman animal has several significant issues of unpredictability and the claims encompass any species of animal, mammal or rodent to be made transgenic using either random integration 5’ of the endogenous CH1 or via modification of ES cells 5’ of the endogenous CH1.  Thus, the art of record clearly establishes that before the effective filing date of instant invention the only mouse ES cells were known to colonize the germ line, and therefore, the art may only enables the production of knockout mice as embraced by the breadth of the claims. Therefore, in view of the state of the art for making a knock-in animal at the time of filing, the lack of specific guidance in the specification for providing knockout nonhuman animals other than mice and the breadth of the claims, it would have required under experimentation to make the breadth of transgenic non-human animals as claimed. 
In relation to the generation of non-human animals able to produce heavy chain-only antibodies to support B-cell development, the of prior art of  Schusser et al., (Eur. J. Immunol. 2016. 46: 2137–2148; of record IDS filed on 4/15/2020) teaches targeting of the immunoglobulin light chain locus by homologous recombination in chicken primordial germ cells (PGCs) and generation of homozygous light chain knockout (IgL−/−) chickens having  a small population of B lineage cells which expresses the immunoglobulin heavy chain molecule on the cell surface (abstract). However, with the exception of chicken (galliforms) and ducks (anseriforms), the characterization of avian IGL isotypes is very limited and  the complete genomic organization of the IGL locus currently exists only for chicken VJCL knockout chickens (see Lundqvist et al., 2006; Developmental and Comparative Immunology pp.  93–100). Thus just a few species of non-human animals are characterized in order to produce heavy chain-only antibodies able to support B-cell development. The Specification and Applicants have not disclosed other non-human species as embrace by the claims.
The claims also read on a transgenic "nonhuman animal” but do not recite any phenotype.  The specification is not enabled to generate any nonhuman animal that reads genetic modification in a single cell of said nonhuman animal as embraced by the breadth of the claims.
The state of the art of transgenic at the time of the invention held that the phenotype of transgenic nonhuman animals was unpredictable. The resulting phenotype of the claimed transgenic mice was unpredictable before the effective filing date of the claimed invention. Patil et al., (Indian Journal of Public Health research & Development, 2011 Vol. 2, No. 1, 106-109) reports limitations and issues concerned with transgenic animal including 1) Certain transgenic phenotypes may result in lethality that may compromise animals' health status like impaired reproduction/lactation, immunodeficiency etc., 2) During development there may be physiologic compensation for the loss of a gene product in the knockout mouse, thus, complicating the interpretation of the phenotypic changes seen in transgenic animals, 3) One transgenic mouse will not be identical to another and strain differences will be a source of variability, and 4)  incorporation of new genetic material may alter the control of function of other genes.
Khodarovich et al., (Applied Biochemistry and Microbiology, 2013Vol. 49, No. 9, 711-722) points out that the effectiveness of DNA microinjection into the pronucleus of a zygote significantly differs for different animal species. It gives good results in mice, rabbits and pigs but is much less effective in large animals. This phenomenon can be due to 1) the smaller number of animals in a litter hampers collecting a sufficient amount of zygotes for injections, 2) it is difficult to "catch" the proper stage of zygote development, and 3) the pronuclei of large animals can often hardly be distinguished and the centrifugation of zygotes may require their visualization. Moreover, the efficiency of transgenic integration in large animals is less than in mice (page 716, right column, 2nd full paragraph). Further, Maksimenko et al (Acta Naturae, 2013 Vol. 5, No. 1, 33-46) reports that "there have been numerous attempts at using animals in order to produce recombinant human proteins and monoclonal antibodies. However, it is only recently that the first two therapeutic agents isolated from the milk of transgenic animal, Cl inhibitor (Ruconest) and antithrombin (ATryn), appeared on the market" (e.g. Abstract). Microinjection (MI) is now used mainly to produce transgenic mice, rabbits and pigs because of the insufficient efficiency of the method due to the low frequency of incorporation of recombinant DNA into the genome and the availability of zygotes at the two pronuclear stages (page 34, bridging left and right columns). "The adverse effects of the nuclear transfer (NT) techniques include a low in utero embryo survival rate and poor health of the newborn animals. This is attributed, among other things, to incomplete reprogramming of the somatic nucleus, resulting in impaired expression of several of the genes required for the proper progression of embryogenesis." (page. 35, left column, 1st full paragraph). The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice. ES cell lines for farm animals have yet to be obtained (page 35, left column, 2nd full paragraph). "The site at which the construct is integrated into the genome plays a crucial role in ensuring efficient transgene expression. Injected DNA is typically incorporated into the gene-poor regions, which are characterized by frequent DNA breaks. The chromatin in these regions typically exerts a negative influence on the expression of the transgene integrated nearby. In addition, several copies of the construct are typically integrated onto the same genome site, which can, in tum, lead to repression of transcription due to the formation of heterochromatin in repetitive sequences (bridging right column, page 36 and left column, page 37). There are difficulties and problems encountered by using technology of microinjection and somatic cell nuclear transfer (SCNT) to generate transgenic animals before the effective filing date of the claimed invention. The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice, and the site of integration of the transgene into the genome plays a crucial role in ensuring efficient transgene expression. More recently, Yang et al., (PNAS, 2016, 113(41), E6209-E6218, 1-10) reports generation of transgenic mice expressing either the ALS-associated mutant C71G or wild-type protein, and the mice expressing the mutant protein had relentless progression of motor neuron loss with concomitant progressive muscle weakness ending in paralysis and death. Unexpectedly, the acceleration of motor neuron degeneration precedes the accumulation of mutant PFNI aggregates, which suggests that although mutant PFNI aggregation may contribute to neurodegeneration, it does not trigger its onset (abstract). Yang use two different promoters (Prp and Thyl.2) to generate transgenic lines expressing mutant PFNI protein (C71G) and found that mutant PFNI driven by the Thyl.2 promoter is expressed in the largest alpha motor neuron population, whereas the transgene expression is broader in Prp-PFNI C7lG mice, including both motor and nonmotor neurons (page 2 right column, 2nd paragraph). The PrpPFN1C7lG line did not develop any ALS phenotype up to the age of 700d. Yang crossed the transgenic lines to produce homozygote mice and found that the cross within the Prp-PFN1 C7lG line did not yield any homozygotes, suggesting this genotype is lethal. However, Thyl.2-PFNl C7lG homozygous mice resulted in a 50% increase in exogenous expression relative to the hemizygous mice, and the Thyl.2-PFNlC7lG homozygous mice began to display weakness at -150d and full paralysis at 321d, which represents a 25% reduction in survival relative to the Thyl.2-PFNl C7lG hemizygous mice (page 2, right column, last paragraph). It is apparent that different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal. The homozygous Prp-PFNl C7lG transgenic mice resulted in lethal phenotype, however, the homozygous Thyl.2-PFNl C7lG mice showed more severe ALS phenotype but not lethal phenotype.
The specification prophetically contemplates using CRISPR/Cas to produce transgenic nonhuman animal (See paragraphs . [0112] [0280]of the published application). It is in this context,  Guo et al., (Cell Research, 2015 Vol. 25, 767-768) points out "mosaic mutations and off-target effects caused by CRISPR/Cas9 have led to concerns about the efficiency and specificity of this new technique in non-human primates and other large animals" (page  767, left column, para.1). Mosaic mutation may result from the prolonged expression of Cas9 mRNA, however, Cas9 protein also leads to mosaic mutations. Mosaic mutations may affect generation of animal models of genetic human diseases (page 767, right column, last paragraph). It is noted that art teaches that variation in the efficiency with which a specific gRNA directed Cas9-mediated ablation suggesting that on-target efficiency of site directed mutation is highly gRNA dependent (Hsu et al Nat Biotechnology. 2013 Sep;31(9):827-32).  Lee et al., (Drug Discovery Today: Disease Models, 2016Vol. 20, 13-20) reports that "considerable controversies such as off-target effects, germline transmission, efficient genotyping, and phenotyping needed to be validated in the GEMs that were produced by engineered nucleases .., there are still critical issues that might result in the misrepresentation of the genotype and phenotype of mice generated using engineered nucleases". "Many investigators have optimistically presumed that the premature stop codon generated by the engineered nucleases immediately downstream of the start codon would result in the expression of truncated transcript that would be remarkably decreased by an RNA quality-control mechanism that selectively eliminates mutated mRNAs harboring premature stop codons, which is called nonsense-mediated mRNA decay (NMD). However, it is often disregarded that premature stop codons in the vicinity of the start codon are unable to induce NMD ... Alternative splicing and exon skipping sometimes bypass premature stop codons, resulting in the formation of alternative proteins ... , If these mutant or misfolded proteins are not degraded by ubiquitinproteasome system (UPS)-dependent degradation or autophagy, they would have a high potential to play unexpected roles in vivo. Furthermore, unexpected proteins that seem to be produced from frame-shift alleles of GEM can be generated by another biological phenomenon called translational reinitiation (TRI)" (page 18, left column, 2nd paragraph). It appears that NMD and Tri mechanisms can generate truncated or aberrant RNA and proteins in genetically modified mouse model (GEM) and they could influence the resulting phenotype of the GEM. Additionally, there is no guidance provided to show that any nonhuman animal can produce rearrange the VH3-11, D2-21, JH4 are the VH, DH and JH gene segments (paragraph [0163] of the published application to generate the VHCDR3 of the scVHAb or HCAb and in particular does not provide evidence or guidance for the production of  VHCDR3 Ab. Cows, sheep, pigs and gerbils have a relatively small number of functional germ line V-genes that imposes constraints in the generation of antibody diversity as compared with animals such as humans and mice that possess a large pool of divergent VDJ genes that cause significant diversity. In sheep and bovines, antibody diversity takes place in the Ileal Payer’s patches, where somatic hyper mutations take place during B cell development (see Parng, The Journal of Immunology, 1996, 157: 5478-5486, pages 5478 and 5479). Sheep and bovine B cells develop without the influence of maternal antibodies, and selective forces operating during B cells development are different from those observed in mice and humans where maternal antibodies influence the developing B cell repertoire (see Kaushik, Veterinary Immunology and irnmunopathology 87 (2002) 347-350, pages 347 and 348, col. 1). Thus, it is not clear that a human antibody locus would undergo rearrangement and develop even immature B-cells under the mechanism found in the Ileal patch, or that that B-cells maturation would occur responsive to a particular antigen. In humans, B-cells are made in the bone marrow and travel to the lymph nodes for maturation into particular antibody secreting cells. The B-cells reaching the lymph node are committed to a certain antibody lineage. Since the B-cell maturation process is so very different from that found in humans, it is very likely that antibody diversity would not be found or that no antibodies would be produced. Absent of any phenotype resulting from the insertion and/or replacement of endogenous VH locus with a VH-Ck.-L2-CH1-CH2-CH3-TM, for example, as required by base claim, one of skill in the art would not know how to use such a transgenic nonhuman animal. In view of foregoing issues that could influence the resulting phenotype of transgenic bovine, cat or dog desired phenotype is far from routine experimentation in view of the state of the art of transgenic. Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to produce the claimed nonhuman animal and how to use said animal in absence of any specific phenotype. An artisan would have to perform undue experimentation to make and use the nonhuman animal, without reasonable expectation of success. The specification fails to enable making chimeric nonhuman animal such that have an enabled use. One of skill in the art would not know how to use such mouse in any way that differs from a wild type mouse. It is further noted that base claims read on a chimeric mouse further comprising at least in few cells having deletion and/or replacement with CL-L2-CH1-H-CH2-CH3_S-TM gene expression cassette or CL-L2-CH1_S-TM gene expression cassette. The method of making genetic mosaic mouse is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined. Furthermore, the spatial distribution of cells of each genotype cannot be predetermined. Therefore, the phenotype of chimeric mouse is not only unpredictably dependent upon the genotype but is also dependent upon the spatial distribution of the cells and their relative population size. Thus, the phenotype of the chimeric nonhuman animal or mouse encompassed by the claims is highly unpredictable for the reasons discussed in preceding section. It is further noted that the claims embrace transgenic nonhuman animal including mouse that do not exhibit any or no phenotype.  The claims as written do not limit the phenotype of the mouse.  It would require undue experimentation for one of skill in the art to determine how to overcome the unpredictability associated with making chimeric nonhuman animal such that the proportion and population of cells harboring a genetic alteration could be controlled in such a way as to increase the predictability of the resulting phenotype of the chimeric nonhuman animal including mouse of different strain. It is well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed.  In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991).   Given such differences in the expression of CL-L2-CH1-H-CH2-CH3_S-TM gene expression cassette or CL-L2-CH1_S-TM gene expression cassette, particularly when taken with the lack of guidance in the specification for any nonhuman animal with any specific phenotype, it would have required undue experimentation to establish the levels of the transgene product, the consequences of that product, and therefore, the resulting phenotype. One of ordinary skill in the art would not know how to make use of the nonhuman animal with no phenotype particularly in view of unpredictability in the art. 
One skilled in the art before the effective filing date of the claimed invention would require to prepare the ES cells for different species of nonhuman animal, trial and error experimentation to prepare the right targeting cassette for producing the claimed nonhuman animal, introduction of the targeting cassette into the ES cells and identification of the ES cells containing the correct targeting cassette, or use CRISPR/Cas9 system and fertilized oocytes for the production of mice, trial and error experimentation to determine the resulting phenotypes of the produced transgenic animal, and determination of whether the transgenic animal are heterozygous or homozygous. For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed. This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the working examples provided and scarcity of guidance in the specification, the level of skilled artisan which is high, and the unpredictable nature of the art.
References made of record in a PTO-892 Form to complete the record

Gauthier et al. (WO  2016/207273; of record IDS filed on 4/15/2021; Citations are from US Pub. 2020/0048345;  The National Stage is deemed an English language translation of the PCT; issued as US Patent 10,519,234). 
Brekke et al., 1995; Immunology today; pp 85-89. 
Regarding claim 17,  Gauthier  et al., discloses  one or more expression vectors so as to produce the polypeptides, e.g,  antigen binding domains (ABDs), having the desired domains operably linked to one another (paragraphs [0132]-[0133]) , wherein the multimeric multispecific proteins are formed from dimerization between CH1 and Ck domains able to bind two target antigens Formats 1-17 (c.f. Fig. 2A-2F) are described to be functional and consist partially of a Vk-Ck-CH1 -VH-CH2 ... (e.g. Formats 2, 8, 9, 11, 12, 5, 6, 7, 15, 16) construct.

    PNG
    media_image3.png
    462
    513
    media_image3.png
    Greyscale

	Additionally, Gauthier discloses linkers connecting the CH2 or CH3 domain and “optionally via intervening sequences such as constant region domains or portions thereof, e.g. CH1 or Ck. The linker can be a polypeptide linker” (paragraph [0050]). Moreover, Gauthier teaches  production of antibodies in an appropriate host cell (paragraph [0132]) and contemplates   “transgenic animals that have been engineered to express a human antibody repertoire (Jakobovitz et Nature 362 (1993) 255), or by selection of antibody repertoires using phage display methods. For example, a XenoMouse (Abgenix, Fremont, Calif.) can be used for immunization. A XenoMouse is a murine host that has had its immunoglobulin genes replaced by functional human immunoglobulin genes.” (paragraph [0118]). 
Gauthier teaches examples of linkers including “for example, linkers comprising glycine and serine residues, e.g., the amino acid sequence GEGTSTGS(G.sub.2S).sub.2GGAD. In another specific embodiment, the VH domain and VL domains of an svFv are linked together by the amino acid sequence (G.sub.4S).sub.3.” (paragraph [0205]). Gauthier discloses positioning linkers “such that it binds to its target antigen and exhibits the desired functionality, e.g. it possesses a sufficient range of motion relative to the rest of the multispecific protein” (paragraph [205]). It would have been obvious for one of ordinary skill in the art to position linkers between the CL and  CH1 of the antibody molecule to improve binding to the antigen based on the experimental design of the different constructs. (see Brekke et al., 1995; Immunology today; pp 85-89). 
Gauthier does not teach and the prior art is silent about integrating the construct encoding  the mouse CL-L2-CH1-H-CH2-CH3_S-TM Gene Cassette 5’ of the first CH1 exon in the mouse Ig heavy chain locus. 
Conclusion
Claims  17, 18 and 22-27 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633